DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 02/11/2021:
claims 1-3 and 5-16 remain pending in the application
claim 4 was cancelled by applicant
all prior art grounds of rejection are withdrawn in light of the amendment to claim 1 
new grounds of rejection are presented herein

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

As such, applicant’s disclosure of the structure “heat exchanger” [Specification, pg. 8, para 2] supports the recited function “means to control the temperature of the reaction zone” [claim 1(d)].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin (US 2,917,380) (1959). 
Regarding claim 1, Franklin discloses a method for producing an aqueous monoammonium phosphate containing fertilizer solution
(see Franklin teaching the production of a liquid fertilizer comprising ammonium and phosphoric acid [col. 1, lines 38-40] that results in monoammonium phosphate [col. 11, lines 57-59]),
the method comprising the steps of:
a) providing phosphoric acid at a concentration of about 20% to about 30% v/v in a first vessel
(see Franklin disclosing charging a fixed quantity of phosphoric acid (H3PO4) to a reaction vessel [col. 3, lines 24-27] in a range from about 35.7-100% [col. 5, lines 2-4], wherein water is also added [col. 5, lines 5-10]; wherein the plain meaning of the claimed range “about” 20% to “about” 30% allows for concentrations slightly above and below this range, and similarly, the prior art’s teaching of a range from “about” 35.7-100% allows for concentrations slightly below this range, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close [MPEP 2144.05]); 
additionally, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention that charging a phosphoric acid in the concentration recited by Franklin (35.7-100%) together with water [col. 4, line 19-20] would lead to a volume concentration of phosphoric acid which overlaps the claimed range.
b) circulating the phosphoric acid through a product reaction zone having a reagent entry point and a product exit point
(see Franklin disclosing recycling (e.g. circulating) the phosphoric acid through conduit 18 (e.g. reagent entry point), into the reaction vessel 10 and out through conduit 20 (e.g. reagent exit point) [Fig. 2; col. 4, lines 21-22, 40-43]), 
c) contacting the phosphoric acid with a solution of ammonium hydroxide at the product reaction zone to form a reaction mixture
(see Franklin introducing aqua ammonia and phosphoric acid to a first pre-mixing vessel 17 (e.g. contacting) and thereby forming a reaction mixture that is further introduced into reaction vessel 10 (e.g. production reaction zone) [col. 4, lines 17-22]) 
d) providing means to control the temperature of the reaction zone as measured at the reagent entry point and the product exit point, wherein the temperature of the reaction zone is controlled such that the reagent entry point and product exit point is maintained at between about 20 °C and about 45 °C
(see Franklin disclosing the exothermic nature of ammonia and phosphoric acid necessitates controlling the temperature by cooling means [col. 3, lines 10-13], which involves circulating the mixture through an outside heat exchanger to maintain a temperature of 10-66 °C (50-150 °F [col. 5, lines 33-36]) as depicted by cooler 26 [Fig. 2; col. 4, lines 40-41]; 
therefore, the reaction product at the outlet is continuously cooled by the heat exchanger (e.g. means to control the temperature at the exit point) and the material cooled by this heat exchanger is recycled to the reaction vessel (e.g. means to control the temperature at the entry point) [col. 4, lines 40-50]; thereby the circulated mixture exiting and then entering the reaction vessel, through the cooler/heat exchanger, is temperature controlled)

(see Franklin teaching a pH meter 34 and controller 35 system to continuously monitor the pH of the reaction mixture [col. 4, lines 24-27]), and 
f) terminating the reaction when the reaction mixture has reached a pH of between about 5.5 and about 7.5
(see Franklin exemplifying liquid systems of the invention to have a pH range of 6.85-7.08 [col. 3, Table I] and providing a general teaching of a predetermined amount of 6.85 [col. 4, lines 1-3]); Franklin further discloses the process can be applied as a batch reaction [col. 4, lines 66-69] thereby one of ordinary skill in the art would expect the batch method of Franklin to be terminated when the desired pH of 6.85 is reached), 
wherein the monoammonium phosphate containing fertilizer solution has an orthophosphate to polyphosphate ratio of more than about 9:1
(Franklin does not explicitly disclose the claimed orthophosphate:polyphosphate ratio; however the method disclosed by Franklin appears to be substantially the same as the claimed method and one of skill in the art would expect Franklin’s strict temperature control between 10-66 °C to result in a product predominantly in the form of orthophosphate; Applicant’s Specification confirms this chemical property to be an inherent feature of a reaction process under adequate temperature control [pg. 8, last para];
further, Franklin’s fertilizer product remains liquid and does not crystallize [col. 3, lines 1-3, 10-14] [col. 5, lines 15-17] and this characteristic (e.g. free of insoluble components) is indicative of a product predominantly in orthophosphate form [Applicant’s Specification, pg. 8, last para]); thereby, “once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of proof shifts to the applicant” [MPEP 2112 V]).

Regarding claim 2, Franklin discloses the method according to claim 1, wherein the method is a batch method
(Franklin further discloses the process can be applied as a batch reaction [col. 4, lines 66-69]).

Regarding claim 3, Franklin discloses the method according to claim 1, wherein the reaction is terminated at a pH of between about 6 and about 7
(see Franklin exemplifying liquid systems of the invention to have a pH range of 6.85-7.08 [col. 3, Table I] and providing a general teaching of a predetermined amount of 6.85 [col. 4, lines 1-3]); Franklin further discloses the process can be applied as a batch reaction [col. 4, lines 66-69] thereby one of ordinary skill in the art would expect the batch method of Franklin to be terminated when the desired pH of 6.85 is reached), 

Regarding claims 5-6, Franklin discloses the method according to claim 1, wherein the monoammonium phosphate containing fertilizer solution has an orthophosphate to polyphosphate in a range of about 9.5:1 to about 9.95:0.05 (claim 5), of about 9.95: 0.05 (claim 6)
(as discussed in the rejection of claim 1, Franklin’s fertilizer product remains liquid and does not crystallize [col. 3, lines 1-3, 10-14] [col. 5, lines 15-17] and this characteristic (e.g. free of insoluble components) is indicative of a product predominantly in orthophosphate form [Applicant’s Specification, pg. 8, last para] such as 95-99.5% orthophosphate as claimed; therefore Franklin renders the claimed limitation obvious to one of ordinary skill in the art).  

Regarding claims 7-8, Franklin discloses the method according to claim 1, wherein the phosphoric acid is provided at a concentration of about 24 % to about 27 % (claim 7), of about 25 % (claim 8)
(as discussed in the rejection of claim 1 above, the prior art’s teaching of a range from “about” 35.7-100% [col. 5, lines 2-4] allows for concentrations slightly below this range, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close [MPEP 2144.05]);
additionally, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention that charging a phosphoric acid in the concentration recited by Franklin (35.7-100%) together with water [col. 4, line 19-20] would lead to a volume concentration of phosphoric acid which overlaps the claimed range).

Regarding claim 9, Franklin discloses the method according to claim 1, wherein the phosphoric acid is circulated via a pump from the first vessel through the reaction zone and back to the first vessel
(see Franklin disclosing withdrawing the reaction mixture from the reaction vessel, which comprises phosphoric acid, through pump 21 that is then charged back into the vessel via conduits [col. 4 lines 40-45]).

Regarding claim 10, Franklin discloses the method according to claim 1, wherein the ammonium hydroxide solution is introduced to the reaction zone through at least one reagent inlet port, where the ammonium hydroxide solution contacts with the phosphoric acid and is circulated to the first vessel
(see Franklin disclosing introducing the aqua ammonia to reaction vessel 10 (equivalent to the claimed reaction zone) through conduit 18 that serves as the inlet port to the vessel, wherein the aqua ammonia comes into the phosphoric acid in pre-mixing vessel 17 (equivalent to the claimed first vessel); further, the mixture is circulated via conduit 33 back into the first pre-mixing vessel 17 (see Figure 2)).

Regarding claim 11, Franklin discloses the method according to claim 1, wherein the method comprises using two reagent inlet ports
(see Franklin disclosing conduits 11 and 12 that serve as inlet ports for the reagent into the reaction vessel (see Figure 2 and [col. 4, lines 17-20])). 

Regarding claim 12, Franklin discloses the method according to claim 1, wherein the phosphoric acid solution is prepared by providing phosphoric acid in the first vessel in an undiluted form, adding water to the first vessel, then circulating the mixture via a pump from the first vessel through the reaction zone and back to the first vessel for a set time
(see Franklin at Figure 2 disclosing carrying to the first pre-mixing vessel 17 a conduit 12 of phosphoric acid and a conduit 13 of water, thus the phosphoric acid is added to the vessel in undiluted form prior to adding water; further Franklin discloses the mixture is circulated through reaction vessel 10 via pump 21 and returned back to the first vessel via conduit 33).

Regarding claim 13, Franklin discloses the method according to claim 1, wherein the temperature of the reaction zone is at least partially controlled by adjusting the flow rate of the ammonium hydroxide solution
(see Franklin disclosing controlling the flow rate of aqua ammonia [col. 3 lines 24-27]; although Franklin does not explicitly detail using the flow rate to control the temperature, it is reasonable to expect a similar process would lead to a similar result).

Regarding claims 14-16, Franklin discloses the method according to claim 1,wherein the flow rate of the ammonium hydroxide solution is between about 600 and about 850 liters per hour (claim 14), about 650 and about 800 liters per hour (claim 15),  about 750 liters per hour (claim 16)
(Franklin discloses and exemplifies [col. 5, lines 48-50] controlling the flow of aqua ammonia but does not explicitly detail the flow rate values; however, Franklin does achieve a pH of about 6.85 and a temperature range of about 0-71 °C as a result; similarly the claimed invention maintains a pH of 5.5-7.5 and a temperature range of about 20-45 °C (see claim 1); as such it would be reasonable for one of ordinary skill in the art to expect a similar range of flow rate as claimed).

Response to Arguments
Applicant’s arguments filed on 02/11/2021 with respect to claim 1 have been considered and to the extent they are still relevant to the new grounds of rejection, regarding Franklin, are addressed below.
Regarding applicant’s argument that Franklin is silent on a means to control the temperature as measured at a regent entry point and product exit point [Remarks, pg. 6, para 2], examiner disagrees. Applicant discloses the means for controlling temperature via a heat exchanger [Specification, pg. 8, para 2]. Similarly, Franklin teaches a cooler (e.g. heat exchanger) at the outlet of the reaction vessel and also the recirculated stream that is cooled and reintroduced at the entry of the reaction vessel. The exit point maintains temperature through cooler 26 and the entry point 18. The reaction product at the outlet is continuously cooled by the heat exchanger (e.g. means for temp control) and the material cooled by this heat exchanger is recycled to the reaction vessel (e.g. temp control at entry point) [col. 4, lines 40-50; col. 5 lines 33-35]. Therefore, Franklin does disclose a means to control the temperature that is aligned with the Applicant’s Disclosure.
Regarding applicant’s argument that Franklin describes adjusting pH and not temperature [Remarks, pg. 5, para 3], examiner disagrees. Franklin explicitly discloses the exothermic nature of ammonia and phosphoric acid necessitates controlling the temperature by cooling means [col. 3, lines 10-13] and exemplifies a method of controlling the reaction temperature by circulating the mixture through a heat exchanger [col. 5 lines 33-35]. Therefore, Franklin does adjust reaction conditions based on temperature, in addition to pH.
	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GARLEY whose telephone number is (571)272-4674.  The examiner can normally be reached on Monday - Friday 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER SMITH can be reached on 5712703599.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/AMANDA GARLEY/Examiner, Art Unit 1731                                                                                                                                                                                                        
/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731